Opinion issued October 11, 2012




                                     In The
                             Court of Appeals
                                    For The
                         First District of Texas


                             NO. 01-12-00273-CV


     MARY LOUISE BROWN AND WALTER M. BROWN, Appellants

                                       V.

THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,
 AS TRUSTEE FOR THE CERTIFICATE-HOLDERS OF CWABS, INC.,
       ASSET-BACKED NOTES, SERIES 2004-SD4, Appellee


            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                     Trial Court Cause No. 1007021


                       MEMORANDUM OPINION

      Appellants, Mary Louise Brown and Walter M. Brown, have failed to timely

file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a)
(governing failure of appellant to file brief). After being notified that this appeal

was subject to dismissal, appellants did not respond. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal of case).

         We dismiss the appeal for want of prosecution for failure to timely file a

brief.


         We dismiss any pending motions as moot.


                                   PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




                                            2